 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                         No. 1:18-CR-00116 DAD
12
                                    Plaintiff,
13
                              v.                     STIPULATION TO SET A CHANGE OF PLEA
14
                                                     HEARING AND VACATE TRIAL
      ANGELO GAONA,                                  CONFIRMATION AND TRIAL
15
                                   Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

19   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Eric Kersten, attorney for the

20   defendant, that the trial confirmation hearing set for August 5, 2019 and trial set for August 20,

21   before the Honorable Dale A. Drozd, U.S. District Court Judge, be vacated and that a change of

22   plea hearing be set for September 3, 2019. The parties have executed and filed a plea agreement

23   in this matter. The deputy district attorney handling the state case referenced in the plea

24   agreement requested the ability to be present, and he is unavailable on August 5, 2109.

25          The parties further request the Court to enter an Order finding that the "ends of justice"

26   served by a continuance outweigh the interest of the public and the defendant in a speedy trial,

27   and that the delay through September 3, 2019 is excluded from the Act's time limits pursuant to

28   ///
                                                        1
 1   18 U.S.C. § 3161(h)(7)(A).

 2

 3

 4   Dated: August 1, 2019                                 Respectfully submitted,
 5                                                         McGREGOR W. SCOTT
                                                           United States Attorney
 6
                                                  By       /s/ Kimberly A. Sanchez
 7                                                         KIMBERLY A. SANCHEZ
                                                           Assistant U.S. Attorney
 8
     Dated: August 1, 2019                                 /s/ Eric Kersten
 9                                                         ERIC KERSTEN
                                                           Attorney for Defendant
10

11
                                                 ORDER
12

13          The trial confirmation hearing currently set for August 5, 2019 and jury trial currently set

14   for August 20, 2019 are vacated and a change of plea hearing set for September 3, 2019 at 10:00

15   a.m. Time is excluded pursuant to 18 U.S.C. §§ 3161 (h)(7)(A) and 3161 (h)(7)(B)(1) through

16   September 3, 2019.

17   IT IS SO ORDERED.
18
        Dated:    August 1, 2019
19                                                     UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                       2
